DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.


Response to Amendment
 Claims 2-4, 9-11, and 16-18 are amended.  
Claims 2-21 are currently pending consideration.

Response to Arguments

Regarding claims 2, 9 and 16, on page 9 of Applicant's remarks, Applicant submits that amended Claim 2 is neither anticipated nor made obvious over the Mattes reference.



In response to applicant’s remarks, the examiner respectfully disagrees.  
Mattes is directed toward gateway computers and management platform server computers for managing secure communication over a network. The unique identity in Paragraph [0081] of Mattes is used to establish secure communication paths in the secure private network as taught by Mattes in Figures 13 and 14 and corresponding paragraphs.  The secure private network prevents direct access and visibility of the physical networks and their associated network traffic from members of the network.  Therefore Examiner’s assertions are clear and proper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4-7, 9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattes et al. (US 2016/0036861 A1).

Regarding claims 2, 9 and 16,  Mattes teaches managing communication over one or more networks using one or more network computers (Paragraph [0081] ISA ; communicate with secure private network), wherein execution of instructions by the one or more network computers perform the method comprising:
monitoring network traffic for the one or more networks, wherein the network traffic is associated with one or more network addresses of one or more physical networks and is further associated with one or more gateway identifiers (GIDs) for one or more gateway computers in one or more associated overlay networks (Paragraphs [0081], [0155] and [0166] ISA’s unique identity employed for secure communications paths) that are employed to prevent direct access and visibility of the one or more physical networks and their associated network traffic from one or more members of the overlay network (Figures 13 and 14; 1303 communicate with one another via a private network 1307; establish secure private networks/prevents direct access and visibility);
generating one or more events based on one or more affirmative comparisons of one or more metrics for the network traffic associated with the one or more GIDS and the one or more gateway computers to one or more event rules (Paragraphs [0168] to [0175] management platform server computer authenticates the source node and/or the communication based on credentials and the intercepted communication); and
employing the one or more events to execute one or more actions based on the one or more events (Paragraph [0176] to [0178] capability characteristics used to determine the target gateway computer).

5.    Regarding claims 4, 11 and 18, Mattes teaches further comprising:
Paragraphs [0103] and [0104] client computer uniquely identify themselves).

6.    Regarding claims 5, 12 and 19 Mattes teaches, further comprising:
employing one or more relay computers configured in an overlay network to provide a communication path between two or more gateway computers in the overlay network (Paragraphs [0105] to  [0107] employ a plurality of access technologies).

7.    Regarding claims 6 and 13, Mattes teaches further comprising employing the one or more characteristics of the one or more events to execute the one or more actions local to a network computer that is monitoring the network traffic (Paragraphs [0175] to [0177] capability characteristics used to determine target gateway computer and/or target node computer).

8.    Regarding claim 7, 14 and 20, Mattes teaches further comprising monitoring one or more devices in an overlay network, wherein the devices include one or more of an individual network device, a group of network devices, or at least one network device that is associated with the one or more gateway computers (Paragraph [0046] ISA include data collection device to collect data such as network performance or traffic data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al. (US 2016/0036861 A1) in view of Moriconi et al. (US 6,158,010).
 
9.    Regarding claims 3, 10 and 17, Mattes teaches wherein monitoring the network traffic is based on the one or more monitoring rules, and wherein executing the one or more actions is based on the one or more event rules (Paragraphs [0168] to [0178]).
	Mattes does not explicitly disclose employing a network computer as a management platform computer that provides one or more monitoring rules and one or more event rules.
	Moriconi teaches employing the network computer as a management platform computer that provides one or more monitoring rules and one or more event rules (col. 4 lines 1-49 central policy computer manages the policy rules; distributes over the network relevant portion of policy to each remote service).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide employing the network computer as a management platform computer that provides one or more monitoring rules and .

Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al. (US 2016/0036861 A1) in view of Kozat et al. (US 2018/0124183)

10.    Regarding claim 8, 15 and 21, Mattes does not explicitly disclose wherein executing the one or more actions further comprises:
executing one or more of an ordered sequence of sub-actions that are based on a type of the one or more events, or one or more scripts.
Kozat teaches executing one or more of an ordered sequence of sub-actions that are based on a type of the one or more events, or one or more scripts (Kozat paragraph [0035] action to be taken if condition statement is satisfied; composite event).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more of an ordered sequence of sub-actions that are based on a type of the one or more events, or one or more scripts as taught by Kozat in the system of Mattes for a sequence of actions to be taken if the condition statement is satisfied see Paragraph [0035] of Kozat.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIANE L LO/Primary Examiner, Art Unit 2466